TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00374-CV


                                        In re Craig Mack


                   ORIGINAL PROCEEDING FROM ANDERSON COUNTY



                            MEMORANDUM OPINION


               Relator has filed a pro se petition for writ of mandamus complaining that the

presiding judge of the 369th District Court of Anderson County has refused to rule on his motion

to transfer venue in the underlying case to Travis County. By statute, this Court has the authority

to issue a writ of mandamus against “a judge of a district, statutory county, statutory probate

county, county court in the court of appeals district” and other writs as necessary to enforce our

appellate jurisdiction. See Tex. Gov’t Code § 22.221 (emphasis added). This Court does not

have mandamus jurisdiction over any court officials of Anderson County, which lies outside of

our appellate district. See id. § 22.201(d) (listing counties that compose the Third Court of

Appeals District). Nor has relator demonstrated that the exercise of our writ power is necessary

to enforce our appellate jurisdiction. See id. § 22.221(a).

               Accordingly, the petition is dismissed for want of jurisdiction.
                                            _________________________________________
                                            Chari L. Kelly, Justice

Before Chief Justice Rose, Justices Kelly and Smith

Filed: June 6, 2019




                                               2